Case 1:19-cv-05577-PKC-CLP Document 10 Filed 12/26/19 Page 1 of 3 PageID #: 48




Daniel Sadeh, Esq.
HALPER SADEH LLP
375 Park Avenue, Suite 2607
New York, NY 10152
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com

Counsel for Plaintiff

                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK

   JARLATH RUANE,                                  Case No: 1:19-cv-05577-PKC-CLP

         Plaintiff,
                                                   NOTICE OF VOLUNTARY DISMISSAL
         v.                                        PURSUANT TO FED. R. CIV. P.
                                                   41(a)(1)(A)(i)
   ALDER BIOPHARMACEUTICALS, INC.,
   ROBERT AZELBY, PAUL CARTER,
   PAUL CLEVELAND, JEREMY GREEN,
   A. BRUCE MONTGOMERY, HEATHER
   PRESTON, CLAY B. SIEGALL, and
   WENDY YARNO,

         Defendants.


       PLEASE TAKE NOTICE that, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of

Civil Procedure, Plaintiff Jarlath Ruane hereby voluntarily dismisses the above-captioned action

as moot. Defendants have not served an answer or a motion for summary judgment.



Dated: December 26, 2019                            Respectfully submitted,

                                                    HALPER SADEH LLP

                                                    By: /s/ Daniel Sadeh
                                                    Daniel Sadeh, Esq.
                                                    375 Park Avenue, Suite 2607
                                                    New York, NY 10152
                                                    Telephone: (212) 763-0060
                                                    Facsimile: (646) 776-2600

                                               1
Case 1:19-cv-05577-PKC-CLP Document 10 Filed 12/26/19 Page 2 of 3 PageID #: 49




                                          Email: sadeh@halpersadeh.com

                                          Counsel for Plaintiff




                                      2
Case 1:19-cv-05577-PKC-CLP Document 10 Filed 12/26/19 Page 3 of 3 PageID #: 50




                                CERTIFICATE OF SERVICE

        I, Daniel Sadeh, hereby certify that on December 26, 2019, a true and correct copy of the
annexed NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO FED. R. CIV. P.
41(a)(1)(A)(i) was served in accordance with the Federal Rules of Civil Procedure with the Clerk
of the Court using the CM/ECF system, which will send a notification of such filing to all parties
with an email address of record who have appeared and consented to electronic service in this
action.


Dated: December 26, 2019                     /s/ Daniel Sadeh
                                             Daniel Sadeh




                                               3
